      Case 1:19-cv-11307-ALC-SDA Document 58 Filed 01/28/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Elian Cruz Morel, et al. on behalf of                                  1/28/2021
 themselves and all others similarly situated,

                                  Plaintiffs,                1:19-cv-11307 (ALC) (SDA)

                      -against-                              ORDER

 Green Castle A Mgmt Corp. et al.,

                                  Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       Whereas, discovery in this action was to be completed by January 20, 2021 (see ECF No.

57), it is hereby Ordered that, no later than Thursday, February 4, 2021, the parties shall file a

joint letter regarding proposed next steps, including whether any party intends to file a

dispositive motion.

SO ORDERED.

DATED:         New York, New York
               January 28, 2021

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge
